Citation Nr: 1107847	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-17 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North 
Dakota


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
degenerative disk disease (DDD) of the cervical spine with 
cervical strain (also claimed as a cervical spine disability).  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
respiratory disorder, to include asthma and bronchitis, on a 
direct basis and as secondary to in-service exposure to asbestos.  

3.  Entitlement to service connection for headaches, to include 
as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from September 1988 to November 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the November 2007 and April 2010 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which denied the benefits on 
appeal.  The November 2007 rating decision denied service 
connection for cervical spine and respiratory disorders, and the 
April 2010 rating decision denied service connection for 
headaches.  The Veteran appealed both these decisions to BVA, and 
the case was referred to the Board for appellate review.   

In his March 1998 claim, the Veteran sought entitlement to 
service connection for asthma, and the August 1998 rating 
decision denied the Veteran's claim for this issue.  In April 
2007, the Veteran sought service connection for a respiratory 
disorder as a result of his in-service exposure to asbestos.  In 
the November 2007 rating decision as well as the March 2009 
Statement of the Case (SOC), the RO adjudicated the Veteran's 
claim as that of service connection for bronchitis.  However, the 
Board notes that the competent medical evidence of record shows 
diagnoses of asthma and bronchitis, both medical diagnoses which 
could fall under the category of respiratory disorder.  Because 
the Veteran has submitted medical evidence pertaining to asthma 
and bronchitis, both of which he maintains are related to 
service, the Board will not restrict its review of this claim to 
that of 

service connection for any one disorder specifically, but rather 
will construe the issue as a claim for service connection for a 
respiratory disorder, to include asthma and bronchitis.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the 
veteran's claim should not have been limited to the specific 
diagnoses of a mental disorder that he had written on his 
application because, although a claimant for disability 
compensation who has no special medical expertise may testify as 
to the symptoms he can observe, he generally is not competent to 
provide a diagnosis that requires the application of medical 
expertise to the facts presented); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  In light of the above, this issue on 
appeal has been recharacterized as stated on the title page.  

To establish jurisdiction over these issues, the Board must first 
consider whether new and material evidence has been received to 
reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  In the November 2007 rating decision, the RO 
reopened the claims seeking service connection for a cervical 
spine disability and respiratory disorder, and denied both claims 
on the merits.  Regardless of the RO's decision, to establish 
jurisdiction over this issue, the Board must first consider 
whether new and material evidence has been received to reopen the 
claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board 
must proceed in this fashion regardless of the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 
05-92.  As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for DDD of the cervical spine 
and a respiratory condition.

An Informal Conference Hearing was held on September 2, 2009, at 
the Fargo RO before the Decision Review Officer (DRO), and a copy 
of the Informal Conference Report is in the claims file.

The underlying de novo claim for service connection for a 
respiratory disorder, to include asthma and bronchitis, on a 
direct basis and as secondary to in-service 


asbestos exposure is, however, addressed in the REMAND portion of 
the decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  An unappealed August 1998 rating action denied service 
connection for DDD of the cervical spine with cervical strain, on 
the basis that the Veteran was not shown to have a current 
disability that was causally or etiologically related to military 
service.  

3.  The evidence received since the August 1998 rating action, by 
itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for DDD of the cervical spine with 
cervical strain.  

4.  The Veteran's current DDD of the cervical spine with cervical 
strain did not manifest in service or one year thereafter, and 
the Veteran does not have a cervical spine disability that is 
causally or etiologically related to military service.  

5.  An unappealed August 1998 rating action denied service 
connection for a respiratory disorder, on the basis that the 
Veteran was not shown to have a current disability that was 
causally or etiologically related to military service.  

6.  The evidence received since the August 1998 rating action, by 
itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for a respiratory disorder.  



7.  The Veteran's headaches did not manifest in service, or 
indeed until many years thereafter, and are not causally or 
etiologically related to his active duty or to a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision which denied service 
connection for DDD of the cervical spine with cervical strain is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 
20.1103 (2010).  

2.  The evidence received subsequent to the August 1998 rating 
decision is new and material, and the previously denied claim for 
service connection for DDD of the cervical spine with a cervical 
strain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).  

3.  The DDD of the Veteran's cervical spine with cervical strain 
was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

4.  The August 1998 rating decision which denied service 
connection for a respiratory disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  

5.  The evidence received subsequent to the August 1998 rating 
decision is new and material, and the previously denied claim for 
service connection for a respiratory disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

6.  The Veteran's headaches were not incurred in active service 
and were not caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the claimant with notice of what evidence 
not previously provided will help substantiate his/her claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

With regard to the Veteran's petitions to reopen previously 
denied claims for service connection, VA must notify a claimant 
of the evidence and information that is necessary to reopen the 
claims, and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  Kent v. 
Nicholson, 20 Vet. App. 1, 10, (2006).  The duty to notify 
requires, in the context of a claim to reopen, that VA look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  

Concerning this, any defect in the notice letter concerning the 
evidence needed to reopen the previously denied claims for 
service connection for cervical spine and respiratory disorders 
in this case cannot be prejudicial to the Veteran because the 
Board has reopened both claims.  Thus, further discussion 
concerning those requirements is not necessary as this action is 
favorable to the Veteran as to the matter of reopening these 
claim.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

With respect to the Veteran's claim seeking service connection 
for a cervical spine disability, the Board notes that the RO 
issued to the Veteran a letter in February 2007 prior to the 
appealed November 2007 rating decision.  Therefore, the timing 
requirement of the notice has been met and to decide the appeal 
would not be prejudicial to the claimant.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The February 2007 letter satisfied the duty to notify provisions 
concerning his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter 
apprised him of what the evidence must show to establish 
entitlement to the benefit sought, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  The February 
2007 letter also provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and effective 
date.  

With respect to the Veteran's claim seeking service connection 
for headaches, to include as secondary to the service-connected 
DDD of his cervical spine with cervical strain, the Board notes 
that the RO issued to the Veteran a letter in November 2009 prior 
to the appealed April 2010 rating decision.  Therefore, the 
timing requirement of the notice has been met and to decide the 
appeal would not be prejudicial to the claimant.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The November 2009 letter satisfied the duty to notify provisions 
concerning his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter 
apprised him of what the evidence must show to establish 
entitlement to the benefit sought, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  The November 
2009 letter also provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and effective 
date.  In addition, the Veteran was provided with information 
regarding the type of evidence needed to establish secondary 
service connection.  Specifically, he was informed that he must 
show that he suffered an additional disability that was caused or 
aggravated by a service-connected disability.  Also, the November 
2009 letter indicated that establishing service connection on a 
secondary basis requires evidence of a current physical or mental 
condition and evidence that a service-connected disability either 
caused or aggravated his claimed disorder.  

VA has also satisfied its duty to assist the Veteran at every 
stage in this case.  All available service treatment records as 
well as all VA and private medical records pertinent to the years 
after service are in the claims file and were reviewed by both 
the RO and the Board in connection with the Veteran's claims.  

Additionally, the Veteran was afforded a VA examination in 
February 2010 for his cervical spine and headache claims, and the 
examiner issued a VA opinion regarding both these disabilities.  
If the VA undertakes the effort to provide the Veteran with a 
medical examination, it must ensure that such examination is an 
adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2009).  The Board finds that the February 2010 examination in 
this case was adequate.  The examination included a review of the 
claims file, a discussion with the Veteran regarding his medical 
history and a complete physical examination of the Veteran's 
spine and neurological system.  Based on the medical evidence of 
record and an evaluation of the Veteran, the examiner provided 
opinions regarding a nexus between the Veteran's cervical spine 
disability and service as well as the etiological connection 
between the Veteran's current headaches and his cervical spine 
disability.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.	Claims to Reopen

The Board observes that the Veteran's claims for service 
connection for a cervical spine disability and a respiratory 
disorder, to include asthma and bronchitis, were previously 
considered and denied by the RO in a rating decision dated in 
August 1998.  The Veteran was notified of that decision and of 
his appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §20.1103.  

In January 2007 and April 2007, the Veteran essentially requested 
that his claims for service connection for a cervical spine 
disability and a respiratory disorder be reopened.  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. § 
5108.  For applications to reopen filed after August 29, 2001, as 
were the applications to reopen the claims in this case, new and 
material evidence means evidence not previously submitted to 
agency decision makers; which relates, either by itself or when 
considered with previous evidence of record, to an unestablished 
fact necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final disallowance.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness.).  

Although it appears that the RO did reopen the Veteran's claims 
for service connection for the above-referenced claims, the Board 
is not bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using 
the guidelines discussed below, the Board finds that the Veteran 
has submitted new and material evidence.  Accordingly, the claims 
concerning entitlement to service connection for a cervical spine 
disability, and a respiratory condition, to include asthma and 
bronchitis, on a direct basis and as secondary to in-service 
asbestos exposure will be reopened.  

      A.  Cervical Spine Disability

The Veteran claims to have injured his neck in service after he 
was involved in a motor vehicle accident wherein he was thrown 
from his vehicle, and landed on his back.  He maintains to have 
experienced chronic neck pain since this time.  See January 2007 
VA clinical note.  

As previously noted, the Veteran's claim for a cervical spine 
disorder was previously considered and denied in the August 1998 
rating decision.  The evidence of record at the time of the 
August 1998 rating decision included the Veteran's DD Form 214; 
his service treatment and personnel records; his original March 
1998 application seeking service-connected compensation; and VA 
examination reports of the cervical spine and respiratory system, 
an X-ray report of the cervical spine, and pulmonary function 
test (PFT) results, all of which are dated in April 1998.  In the 
August 1998 rating decision, the RO noted that the Veteran was 
treated for muscle spasms in his upper back in service, but that 
no permanent residual or chronic disability was shown by his 
service treatment records or demonstrated by the post-service 
medical evidence of record.  In this regard, the RO referenced 
the April 1998 VA examination which did not identify an upper 
back or cervical spine condition.  The RO therefore concluded 
that the Veteran did not have a chronic condition involving the 
upper back, and denied service connection for a cervical spine 
disability.  

The evidence associated with the claims file subsequent to the 
August 1998 rating decision includes, but is not limited to, VA 
medical records; private medical records; VA examination reports; 
the September 2009 Informal Conference Report; and the Veteran's 
own lay assertions.  

A February 1998 private treatment report reflects the Veteran was 
seen for complaints of worsening neck stiffness which had arisen 
the previous week.  After interviewing the Veteran and conducting 
a physical examination of his neck, the physician diagnosed him 
with "moderate to severe cervical muscle strain."  During VA 
treatment visits dated in September 2004 and January 2007, the 
Veteran complained of chronic neck pain since his 1990 in-service 
motor vehicle accident.  The Veteran explained that he was taken 
to a military hospital for an evaluation afterwards, and has 
since noticed reduced leftward rotation and lateral bending in 
his neck.  The Veteran also underwent an MRI of his cervical 
spine in September 2004, the results of which showed a trace of 
interspace narrowing at the C5-C6 disk levels, as well as a trace 
of bulging disc at the C5-C6 and C6-C7 disk levels.  

A VA medical examination was conducted in February 2010, pursuant 
to the Veteran's claims seeking service-connection for a cervical 
spine disability, as well as his claim seeking service-connection 
for headaches as secondary to his cervical spine disability.  The 
examiner conducted a physical examination of the Veteran's 
cervical spine, upon which, he noted that the Veteran has 
"tenderness with palpation of the entire cervical spine and the 
bilateral paraspinous muscles" and that the "left paraspinous 
muscles are worse than the right."  The physician diagnosed the 
Veteran with "[t]race of degenerative disk disease at C5-C6 and 
C6-C7 with cervical strain."  

As previously discussed above, new evidence is defined as 
existing evidence not previously submitted to agency decision 
makers.  See 38 C.F.R. § 3.156(a) (2010).  For evidence to be 
considered material, it must be evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See Id.  

The Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the August 1998 decision and finds 
that this evidence is certainly new, in that it was not 
previously of record.  With regard to whether the evidence is 
material, the Board finds that this evidence is relevant in 
establishing that the Veteran currently has a diagnosis of a 
cervical spine disability.  In determining whether evidence is 
new and material, the credibility of newly presented evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Because the RO in August 1998 denied the claim on the 
basis that there was no current upper back or cervical spine 
disability, this evidence relates to an unestablished fact 
necessary to substantiate the claim.

Thus, the Board finds that the additional evidence is both new 
and material as defined by regulation.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim of entitlement to service 
connection for a cervical spine disability is reopened.  

      B.  Respiratory Disorder, To Include Asthma And Bronchitis

The Veteran claims to have a respiratory disorder, to include 
asthma and bronchitis, as a result of his years in service.  
Specifically, the Veteran contends the was exposed to asbestos 
while serving on the U.S.S. Independence, as well as during his 
four years stationed in Japan, wherein he claims the "air 
quality was poor."  See April 2007 Statement of Veteran.  

As previously noted, the Veteran's claim for asthma was 
previously considered and denied in the August 1998 rating 
decision.  The evidence of record at the time of the August 1998 
rating decision included the Veteran's DD Form 214; his service 
treatment and personnel records; his original March 1998 
application seeking service-connected compensation; VA 
examination reports of the cervical spine and respiratory system; 
an X-ray report of the cervical spine; and pulmonary function 
test (PFT) results, all of which are dated in April 1998.  In the 
August 1998 rating decision, the RO noted that, while the 
Veteran's service treatment records reflect treatment for upper 
respiratory infections and viral syndromes, the records are clear 
of any treatment for or diagnoses of asthma, and the pulmonary 
functions tests conducted in April 1998 did not identify asthma.  
The RO denied the Veteran's claim on the basis that the evidence 
of record did not show that the Veteran had a diagnosis of 
asthma.  

The evidence associated with the claims file subsequent to the 
August 1998 rating decision includes, but is not limited to, VA 
medical records; private medical records; VA examination reports; 
the September 2009 Informal Conference Report; and the Veteran's 
own lay assertions.  

According to the April 2003 private treatment report, the Veteran 
presented with complaints of a productive cough, clear sputum, 
nasal congestion, and nose bleeds, and was diagnosed with a case 
of acute bronchitis.  The Veteran later sought treatment for his 
respiratory condition in September 2004 wherein he explained that 
he had been informed that he was asthmatic in the past, and had 
been prescribed an albuteral inhaler for this condition.  Upon 
physical examination, the physician noted that the Veteran's 
breathing sounds were "mildly reduced in all fields" and there 
was a "[f]aint expiratory wheezing...noted in the right posterior 
lung field with forced expiration."  Based on his assessment, 
the physician diagnosed the Veteran with "asthma, not optimally 
controlled."  During a January 2007 VA treatment consultation, 
the Veteran relayed a history of asthma and bronchitis "while in 
Japan due to polluted air."  

The Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the August 1998 decision and finds 
that this evidence is certainly new, in that it was not 
previously of record.  With regard to whether the evidence is 
material, the Board finds that this evidence is relevant in 
establishing that the Veteran currently has a diagnosis of a 
respiratory disorder.  In determining whether evidence is new and 
material, the credibility of newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Because the RO in August 1998 denied the claim on the basis that 
the Veteran did not have a current diagnosis of asthma or any 
type of respiratory condition, this evidence relates to an 
unestablished fact necessary to substantiate the claim.

Therefore, the Board finds that new and material evidence has 
been presented to reopen the Veteran's previously denied claim 
for service connection for a respiratory disorder, to include 
asthma and bronchitis, on a direct basis and as secondary to in-
service asbestos exposure.  The claim to reopen the issue of 
entitlement to service connection for a respiratory disorder is 
granted.  However, as will be explained below, the Board is of 
the opinion that further development is necessary before the 
merits of the underlying de novo claim for service connection for 
this disorder can be addressed.  

III.  Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

      A.  Cervical Spine Disability

The Veteran maintains his current cervical spine disability was 
incurred during his period of active service.  Specifically, the 
Veteran explains that while in service, he was involved in a 
motor vehicle accident, wherein he drove his All-Terrain Vehicle 
(ATV) into a sand dune and was subsequently thrown out of the 
vehicle, landing on his back.  He maintains to have experienced 
pain and limited range of movement in his neck since this time.  
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a cervical 
spine disability

The September 1988 examination pursuant to his enlistment shows 
that the Veteran did not have any spine problems and/or a pre-
existing spine disability.   The Veteran was seen at the 
Emergency Care and Treatment Center of the Naval Hospital in 
December 1988 with complaints of sharp pain in his upper back 
after weightlifting.  He was seen again at the ambulatory care 
clinic in December 1989 with complaints of pain in his neck after 
lifting heavy objects.  

The record reflects that the Veteran was admitted to the 
Emergency Room in April 1990 with complaints of low back pain 
which he described as "sharp/dull" in nature, after being 
involved in a motor vehicle accident.  A subsequent clinical 
record dated in April 1990, indicates that the Veteran was 
involved in a motor vehicle accident while driving his ATV and 
fell 45 feet down a sand dune, landing on a metal bar.  The 
Veteran reported to have hit his back against the metal bar, and 
to have injured his cervical-upper thoracic spine.  The record 
reflects the Veteran was initially taken to the emergency room 
and X-rays showed that he sustained "a compression [fracture at] 
L1 and probably T12."  Upon physical examination of his spine, 
the examiner noted moderate swelling in the right lumbar 
prespinous region, as well as a "superficial abrasion" in the 
right paraspinous L3-L4 area.  The physician assessed the Veteran 
with a soft tissue injury in the lumbosacral spine, and 
recommended that he be placed on light duty until cleared by 
another physician.  During a subsequent April 1990 outpatient 
visit, the Veteran underwent another physical evaluation of his 
back which revealed a "low back sprain."  The treatment 
provider also noted that the Veteran's X-rays showed there to be 
"mild ant[erior] wedging" and indicated that he was ready to be 
placed on "fully duty." 

The remainder of the Veteran's service treatment records is clear 
for any complaints, treatment for or diagnosis of a spine 
disability.  Indeed, the clinical evaluation of the Veteran's 
spine was shown to be normal at his August 1991 report of medical 
examination, and he did not mark to have recurrent back pain or 
back problems in his report of medical history.  He also did not 
mark to experience any type of back pain in the February 1992 
report of medical history screening examination conducted 
pursuant to an overseas assignment.  Additionally, the clinical 
evaluation of the Veteran's spine was shown to be normal at his 
October 1995 separation examination, and he did not mark to have 
recurrent back pain or back trouble in his report of medical 
history.  Furthermore, arthritis of the spine was not shown here 
within the year after service, and thus service connection is not 
warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that the weight of the evidence demonstrates that 
during the Veteran's service there was no combination of 
manifestations sufficient to identify a disability in the 
Veteran's upper back so as to establish chronicity of such 
claimed disorder during service.  38 C.F.R. § 3.303(b).  Service 
treatment records reflect an a compression fracture at L1 and 
possible T12 disk levels and subsequent records show an 
impression of a low back sprain as well as findings of "mild 
ant[erior] wedging."  However, there was no actual clinical 
finding of chronic cervical spine disability.  Thus, while the 
Veteran underwent a few episodes of low back pain while on active 
duty service, the service treatment records do not indicate that 
he was diagnosed with a chronic upper back condition.  To the 
contrary, the evidence indicates that the back symptoms 
experienced during active duty service were of an acute and 
transitory nature.

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for a lumbar spine 
disability.  38 C.F.R. § 3.303(b).  With regard to the continuity 
of post-service symptomatology, a review of the record reflects 
that several years elapsed before the Veteran was treated for a 
cervical spine condition.  

Indeed, the post-service evidence of record is clear for any 
findings of complaints, treatment or diagnosis of a cervical 
spine disorder until many years after the April 1990 incident, 
and several years after the Veteran's separation from service.  A 
February 1998 private treatment report reflects the Veteran 
presented to the clinic with complaints of "worsening neck 
stiffness" after specific incidents which involved wrestling 
with his family members, and lifting a 100 pound object.  The 
physician diagnosed the Veteran with moderate to severe cervical 
muscle strain.  The Veteran subsequently filed his application 
seeking service connection for his upper back condition in March 
1998 and was provided a VA examination for his cervical spine in 
April 1998.  During the examination, the Veteran complained of 
pain and stiffness in his spine.  The physician noted that the 
Veteran was able to move his neck, and led an active lifestyle 
which included running, swimming and lifting weights.  Based on 
his physical evaluation of the Veteran's cervical spine, he 
opined that the Veteran did not have any type of cervical spine 
or muscle condition.  

A December 2002 private ambulatory report indicates the Veteran 
presented with complaints of pain in his upper back and neck area 
for a duration of one week.  The treatment provider indicated 
that the Veteran was experiencing back spasms and prescribed him 
with medication for the pain.  

The Veteran later sought treatment for his cervical spine 
condition at the VA medical center in September 2004, during 
which relayed his military history and reported to experience 
chronic neck pain since his in-service injury.  A physical 
examination of the cervical spine revealed normal cervical 
lordosis and no evidence of any abnormalities.  The physician 
also noted that the X-ray of the cervical spine showed "normal 
bony alignment of all vertebrae."  The Veteran also underwent an 
MRI of his cervical spine, the findings of which revealed "no 
intrinsic abnormality of the cervical cord," a normal upper 
dorsal cord, and "no cord compression."  The impression derived 
from the MRI showed a potential trace of interspace narrowing at 
C5-C6, and a trace of bulging disc at C5-C6 and C6-C7.  
Subsequent VA treatment visits reflect the Veteran's continuing 
complaints of chronic neck pain.  See January 2007 and March 2009 
VA treatment reports.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  See 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  

In this case, the Veteran clearly has a current disability of the 
cervical spine as reflected in the diagnoses of cervical muscle 
strain, the trace of interspace narrowing at C5-C6, and a trace 
of bulging disc at C5-C6 and C6-C7.  See April 2003 private 
treatment report and September 2004 VA MRI report.  The Veteran's 
service treatment records indicate that he was in fact injured 
during his period of active duty.  The remaining question, 
therefore, is whether there is medical evidence of a relationship 
between the current disabilities and military service.  

The Veteran was afforded a VA examination in February 2010 during 
which the examiner reviewed the Veteran's claims file and medical 
history.  During the examination, the Veteran relayed his 
military history and reported having injured his neck in the ATV 
accident in service.  The examiner noted that while the service 
treatment records reflect the discovery of "mild anterior 
wedging of the lumbar spine," and one notation of a cervical and 
upper thoracic spine injury, there is no further documentation 
regarding the Veteran's chronic neck pain.  The examiner further 
observed that the Veteran was never diagnosed with a cervical 
strain or other changes while in service, and had a normal 
separation examination with no indication of a cervical spine 
injury.  

The examiner acknowledged that the Veteran was treated for and 
diagnosed with a cervical muscle strain in February 1998, but 
noted that this was two years after his active duty, and it was 
not until his September 2004 visit that the Veteran reported 
chronic neck pain as due to the ATV accident.  The Veteran 
complained that his neck pain had been a problem since his 
accident.  Upon physical examination, the examiner noted that the 
cervical spine appeared to be in normal alignment, and that the 
Veteran had tenderness with palpation of the entire cervical 
spine as well as the bilateral paraspinous muscles.  The Veteran 
was shown to have flexion to 45 degrees, extension to 28 degrees, 
left lateral flexion to 20 degrees, right lateral flexion to 12 
degrees, left lateral rotation to 10 degrees, and right lateral 
rotation to 60 degrees.  

Based on his review of the Veteran's medical history, service 
treatment records, and post-service VA and private treatment 
records, as well as his physical examination of the Veteran, the 
examiner diagnosed the Veteran with trace of DDD at C5-C6 and C6-
C7 with cervical strain and concluded that the Veteran's current 
cervical condition was less likely than not due to the ATV 
accident in service.  The examiner determined that while it was 
possible for the Veteran to have sustained a cervical strain as a 
result of his in-service injury, there was no documentation to 
prove this.  The examiner further based his opinion on the fact 
that the Veteran's separation examination was negative for any 
indication of cervical spine problems, and while he reported a 
neck strain in 1998, this was after lifting heavy objects and 
wrestling with family members.  In addition, the examiner 
reasoned that the Veteran did not report neck pain to the VA 
until 2004.  

The Board finds the February 2010 VA opinion to be highly 
probative, as it is based on a discussion with the Veteran 
regarding his medical history and current condition, a complete 
review of the medical records, and a thorough physical 
examination.  The opinion is also consistent with the other 
evidence of record and is supported by a detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.)  Furthermore, the opinion was obtained 
from a licensed physician rather than a lay person.  The Board 
finds that the February 2010 VA opinion in conjunction with the 
Veteran's service treatment and post-service treatment records 
are entitled to more probative weight than the Veteran's 
assertion that he suffers from a chronic neck condition as a 
result of his in-service injury.  The October 1995 separation 
examination reflecting the spine to be in normal condition and a 
negative history for back pain or problems with the upper back is 
more probative than the remote assertions of the Veteran made in 
the context of a claim for benefits.  Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the Veteran).  

In reaching this determination, the Board has also considered the 
lay statements of record.  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  

The Veteran is competent to report symptoms of upper and lower 
back pain because such actions come to him through his senses 
and, as such, require only personal knowledge rather than medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As 
a layperson, however, he is not competent to offer opinions on a 
medical diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 482 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on which 
the Board can make a service connection determination.  

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that, 
while the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, in a merits context, the 
lack of evidence of treatment may bear upon the credibility of 
the evidence of continuity.  The Board notes that it may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints of or treatment for the relevant condition or 
symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  
Notwithstanding that fact, the lack of contemporaneous medical 
records is something that the Board can consider and weigh 
against a Veteran's lay evidence.  Id.  



The Board finds that the Veteran's reported history of continued 
neck pain since military service is inconsistent with the other 
evidence of record.  Indeed, while he stated that his disorder 
began in service, the record reflects he was diagnosed with a 
"low back sprain" in April 1990, which appears to have resolved 
itself because he did not receive follow-up treatment for the 
remainder of his time in active duty, and no spinal abnormalities 
were noted at subsequent physical examinations in August 1991 and 
February 1992.  Indeed, his October 1995 separation examination 
was clear for any complaints, treatment for or diagnosis of any 
type of cervical spine condition.  Moreover, the Veteran did not 
discuss his in-service neck injury or seek treatment for ensuing 
chronic neck pain until 2004, over fourteen years following the 
April 1990 in-service injury.  While the post-service evidence of 
record reflects treatment for neck pain and a diagnosis of a 
cervical muscle strain in 1998, the Veteran attributed this pain 
to non-service related events.  In this regard, the Veteran 
expressed that his neck began feeling stiff after wrestling with 
his family members, that "he felt a little bit of a pop" after 
lifting a 100 pound object, and that the pain progressively grew 
worse after these particular incidents.  There was no mention of 
his in-service injury or continuous neck pain resulting from said 
injury during the 1998 treatment visit.  While a December 2002 
hospital report reflects the Veteran's complaints of pain in the 
upper back and neck area, and a diagnosis of back spasms, the 
Veteran did not discuss his military history, his in-service 
injury, or continuous pain his upper back and neck since service.  
While these records discuss the Veteran's upper back pain and 
back disorder, the records are absent of any reference to the 
Veteran's military history, and there is no objective evidence 
that his cervical spine condition arose as a result of an event 
in service.  

Even if the Veteran did discuss his in-service injury during 
these treatment visits, there is no medical evidence of record 
showing that the Veteran's DDD with cervical strain is causally 
or etiologically related to his military service.  Although the 
Veteran asserts otherwise, competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  In fact, the February 2010 VA examiner did not relate 
the Veteran's current cervical spine disability to service.  As 
previously noted, the 


examiner indicated that while there was a possibility that the 
Veteran sustained a cervical strain as a result of his in-service 
ATV accident, there was no documentation to substantiate this, 
and his October 1995 separation examination was negative for any 
type of cervical spine disability.  The examiner found that it 
was less likely than not that the Veteran's cervical condition 
was due to his in-service incident.  He based his opinion on the 
lack of evidence documenting a cervical spine condition in-
service, the February 1998 private treatment report which 
reflects the Veteran's complaints of a neck strain three years 
after his separation following post-service incidents which 
involved wrestling and lifting heavy objects, and the fact that 
the Veteran did not report neck pain to the VA until September 
2004.  

The Board has weighed the Veteran's statements as to continuity 
of symptoms against the absence of treatment for, or a diagnosis 
of a cervical spine disability for eight years following the 
April 1990 in service injury, and finds his recollections as to 
symptoms experienced in the past, made in connection with a claim 
for benefits, to be less probative.  Therefore, continuity has 
not here been established, either through the competent evidence 
or through his statements.  

While the Board does not doubt the sincerity of the Veteran's 
current recollections that his symptoms of neck pain have been 
present since his years in service, the record discloses a near 
eight year gap without any persuasive clinical evidence to 
support any assertion of a cervical spine disability with a 
continuity of symptomatology thereafter.  The fact that the 
medical records do not provide subjective or objective evidence 
that supports the Veteran's more recent recollections of 
continuous symptoms since service weighs against the claim.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) & Savage, supra.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a cervical spine disability is not warranted.  

      B.  Headaches, To Include As Secondary To The Cervical 
Spine Disability

The Veteran contends that he currently suffers from headaches 
that are secondary to his DDD with cervical strain.  Under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for headaches.  

The Veteran's September 1988 enlistment examination reflects the 
clinical evaluation of his head and neurological system to be 
normal, and the Veteran denied experiencing frequent or severe 
headaches in his report of medical history.  The Veteran did not 
report to experience any headaches immediately after his ATV 
accident, as reflected in the April 1990 Emergency Care and 
Treatment report, however, he did complain of a slight headache 
several days later during his visit at the Acute Care clinic.  
Sick call records dated in July 1992 and April 1993 reflect the 
Veteran was treated for respiratory infections, to include 
bronchitis and strep pharyngitis, and complained of periodic 
headaches along with other symptoms such as coughing and sore 
throat.  The remainder of the Veteran's service treatment records 
is clear for any mention, complaints, treatment, or diagnosis of 
headaches.  At his May 1994 Annual Aeromedical Evaluation, the 
Veteran denied a history of frequent headaches.  During the 
October 1995 separation examination, the clinical evaluation of 
the Veteran's head and neurologic system was shown to be normal, 
and the Veteran did not mark to suffer from frequent or severe 
headaches in his report of medical history.  The first documented 
complaint of headaches was during his February 1998 private 
treatment visit, three years after his separation from service, 
during which he reported to occasionally experience a headache at 
the end of the day.  Therefore, the Board finds that the 
Veteran's headaches did not manifest during his period of service 
or for several years thereafter. 

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  See 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  
In addition to the lack of evidence showing that the Veteran's 
headaches manifested during service or within close proximity 
thereto, the medical evidence of record does not link any current 
diagnosis to the Veteran's military service.  As noted above, the 
medical evidence does not show that there was an event, disease, 
or injury in service to which a current disorder could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003).  Therefore, direct service connection between the 
Veteran's headaches and his period service is not warranted.  

An August 1992 private ambulatory report reflects the Veteran 
presented with complaints of coughing and headaches.  The 
treatment provider diagnosed the Veteran with a respiratory 
condition and recommended that he increase his fluid content and 
get some rest.  The Veteran did not seek treatment for his 
headaches again until September 2004, wherein he complained of 
"left-sided occipital headaches" and occasional weakness in his 
left hand  See September 2004 VA treatment report.  The January 
2007 VA treatment note also reflects the Veteran's continuing 
complaints of left sided occipital headaches which sometimes 
accompanies his neck pain.  In March 2009, the Veteran was 
assessed with having "headaches with known cervical arthritis on 
MRI in 2004" and a request for neurology consult was initiated.  

The Veteran was afforded a VA examination for his headaches in 
February 2010, during which he reported to have developed 
headaches in 1992.  The Veteran described his headaches "as a 
soreness to the back of his head," which ranges from a dull to 
sharp pain, and which on a scale of one to ten (one being the 
least pain and then being the most pain) he rates at an 8.  He 
stated that this pain occurs three times a week and appears to be 
aggravated by stress and hunger.  Based on his discussion with 
the Veteran, his review of the Veteran's service treatment 
records, as well as his post-service VA and private treatment 
records, and his neurological examination of the Veteran, the 
examiner diagnosed the Veteran with tension headaches.  The 
examiner explained that such headaches can be caused by 
degenerative changes of the cervical spine or cervical strains, 
and therefore concluded that the Veteran's tension headaches are 
at least as likely as not due to his current cervical spine 
condition.  

The Board notes that secondary service connection requires (1) 
medical evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The Board does 
acknowledge the Veteran's assertion that he currently experiences 
tension headaches which are secondary to his cervical spine 
condition.  However, on this case, while the Veteran has a 
current diagnosis of tension headaches, and medical evidence of a 
nexus between his tension headaches and his cervical spine 
condition, the fact remains that service connection has not been 
established for the cervical spine disability.  As such, service 
connection for tension headaches is not warranted on a secondary 
basis.  Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for tension headaches.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does  not 
apply.  Accordingly, the Board concludes that service connection 
for headaches is not warranted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for degenerative disk disease 
of the cervical spine with cervical strain is reopened; and to 
this extent, the appeal is granted. 

Service connection for degenerative disk disease of the cervical 
spine with cervical strain is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a respiratory disorder, to 
include asthma and bronchitis, is reopened; and to this extent 
only, the appeal is granted. 

Service connection for headaches, to include as secondary to 
service-connected disability, is denied.  


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).  As part of that notice, VA must inform the 
claimant of the information and evidence he or she is expected to 
provide, as well as the information and evidence VA will seek to 
obtain on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his or her possession that 
pertains to the claim.  See 38 U.S.C.A. § 3.159(b)(1) (2010).  

The Veteran contends to have a respiratory condition, to include 
asthma and bronchitis, as a result of his exposure to asbestos in 
service, as well as his exposure to "poor quality" air while 
stationed in Japan.  See April 2007 Statement of Veteran.

The Veteran's DD 214 reflects that he served in the U.S. Navy and 
his military occupational specialty (MOS) was that of 
Organizational Maintenance Technician.  The Veteran's service 
personnel records reflect he served aboard the U.S.S. 
Independence from November 1993 to February 1994, from June 1994 
to July 1994, and for several time periods dating from February 
1995 until June 1995.  The evidence of record, is unclear as to 
whether the Veteran was exposed to asbestos based on his MOS or 
service aboard naval ships.  On remand, the service department 
must be contacted in order to ascertain whether, based on the 
Veteran's personnel or other records, he worked in areas and 
performed duties in accordance with his MOS where he would have 
been exposed to asbestos.  

With respect to the Veteran's service treatment records, the 
September 1988 examination conducted pursuant to his enlistment 
reflects the clinical evaluation of his lungs and chest to be 
normal, and the Veteran denied a history of a respiratory 
condition in his report of medical history.  Based on this 
examination, the Veteran was found qualified for enlistment.  

The majority of the Veteran's remaining service treatment records 
reflect he was seen at sick call and/or the medical department on 
the U.S.S. Independence a number of times throughout the years 
due to respiratory infections and/or respiratory problems he was 
experiencing.  A June 1991 health record indicates the Veteran 
reported to sick call with complaints of body aches, a sore 
throat, runny nose, and "feverish" sensation.  A July 1992 
health record reflects the Veteran was seen at the medical 
department on the U.S.S. Independence, with complaints of a 
"productive cough" with "green sputum."  The Veteran was 
diagnosed with bronchitis and probable "community acquired 
pneumonia."  The service treatment records reflect the Veteran 
was treated for a sinus infection in February 1995, diagnosed 
with allergic rhinitis and bronchospasm at an April 1995 clinical 
visit, and reported to have "wheezing coughing" and 
"difficulty breathing. . . " during a July 1995 sick call 
visit.  While the clinical evaluation of his lungs and chest was 
shown to be normal at his October 1995 separation examination, 
the Veteran did mark that he had a history of asthma in his 
medical history report.  

The Veteran was afforded a VA examination for his respiratory 
condition in April 1998.  Findings from his pulmonary function 
tests (PFT) were shown to be normal, and the examiner concluded 
that the Veteran did not have a diagnosis of asthma.  

The remainder of the Veteran's post service medical records 
reflect he was treated for and diagnosed with "acute 
bronchitis" in April 1993, and underwent an evaluation for 
asthma in September 2004.  Upon physical examination, the 
physician observed the Veteran's breathing sounds to be "mildly 
reduced in all fields" and "faint expiratory wheezing [was] 
noted in the right posterior lung field with forced expiration."  
The Veteran was diagnosed with "asthma, not optimally 
controlled."  During VA treatment visits dated in January 2007 
and March 2009, the Veteran relayed a history of asthma and 
bronchitis while in Japan due to the polluted air.  Specifically, 
during his March 2009 treatment visit, the nurse practitioner 
noted that PFT studies were conducted in April 2007, the results 
of which were within normal limits.  The Board notes that records 
pertaining to the April 2007 PFT results are not associated with 
the claims file.  As such, the RO should attempt to obtain these 
records upon remand.  

Given the nature of the Veteran's condition and its observable 
symptoms, the Board finds that the Veteran is competent to report 
that he has experienced respiratory symptoms since service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  In addition, based on the evidence submitted and 
testimony provided in support of his claim, the Board finds the 
Veteran credible with respect to his assertions

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his current claim for a 
respiratory disorder.  VA has a duty to obtain an adequate 
medical examination when the record contains competent evidence 
of a current disability or symptoms of a current disability; 
evidence establishing that an event, injury, or disease occurred 
in service; and indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with service 
or a service-connected disability; and insufficient evidence to 
decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Furthermore, if VA undertakes to provide a medical examination, 
the Board must ensure that such examination is adequate.  

Under the circumstances presented in this case, the Board finds 
that the Veteran has met the test established in McLendon.  As 
discussed above, the Board has determined that the statements of 
the Veteran to the effect that he has experienced respiratory 
problems since service are competent and credible, his service 
treatment records reflect that he was seen a number of times 
throughout his years of active service for respiratory problems, 
including bronchitis, and his medical treatment records indicate 
he has multiple diagnoses with respect to his current respiratory 
condition.   Therefore, a medical examination is necessary to 
determine whether the Veteran's current respiratory condition(s) 
is/are related to an in-service cause.  

The most recent records of treatment that the Veteran has 
received at the Fargo VA Medical Center (VAMC) are dated in 
September 2009.  As this claim is being remanded for further 
development, any more recent records of pertinent medical care 
that the Veteran may have received at that facility should be 
obtained and associated with the claims folder on remand.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain copies of the April 2007 PFT 
studies referenced in the March 2009 VA 
treatment report and associate these 
records with the claims folder.  

2.	Request records of respiratory treatment 
that the Veteran may have received at the 
VAMC in Fargo, North Dakota since 
September 2009.  Copies of such records 
which are available should be associated 
with the claims folder.  

3.	Contact the service department and ask 
whether the service department can 
determine, based on the Veteran's 
personnel or other records, if the Veteran 
worked in areas and performed duties in 
accordance with his military occupational 
specialty where he would have been exposed 
to asbestos, including the lining and 
insulation of pipes on ships.  All 
obtained information should be included in 
the record.  

In this regard, the Board notes that the 
VA has issued certain procedures on 
asbestos-related diseases which provide 
guidelines for use in the consideration of 
compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (Sept. 29, 
2006).  As applicable, these procedures 
should be followed.  

4.	Then, the Veteran should then be accorded 
an appropriate VA examination to determine 
the nature and etiology of any respiratory 
disorder that may be present.  The claims 
file and a copy of this REMAND must be 
made available to the examiner for review 
in connection with the examination.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  

The examiner is required to review all 
pertinent service treatment records, and 
VA and private treatment records.  The 
examiner's review of the Veteran's claims 
folder in conjunction with the evaluation 
should be annotated in the examination 
report.  All indicated tests should be 
performed and the findings reported in 
detail.  The examiner should specifically 
take note of the July 1992 health record 
which documents several of the Veteran's 
respiratory complaints and reflects a 
diagnosis of bronchitis.  The examiner 
should provide a response to the 
following:

a.	Specify the nature of any current 
respiratory disorder(s), and provide 
diagnose(s) for all identified 
disability(ies).  

b.	The likelihood (likely, unlikely, or 
at least as likely as not) that any 
current respiratory disorder(s) had 
its/their onset during the Veteran's 
period of active service or is/are 
otherwise etiologically related to 
such service, or any incident 
therein.  

c.	The likelihood (likely, unlikely, or 
at least as likely as not) that any 
current respiratory disorder(s) 
is/are causally or etiologically 
related to asbestos exposure.  [In 
answering this question, the examiner 
should obtain from the Veteran a 
detailed history regarding any 
pre-service, and post-service, 
asbestos exposure and should consider 
the results of the findings provided 
pursuant to paragraph 3 of this 
Remand.]  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

5.	Following completion of the above, 
re-adjudicate the issue of entitlement to 
service connection for a respiratory 
disorder, to include asthma and 
bronchitis, on a direct basis, and as 
secondary to in-service asbestos exposure.  
If the decision remains in any way adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to this 
issue as well as a summary of the evidence 
of record.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


